Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Specification and Claim 1 has been amended; claims 3-4 and 6 are withdrawn as non-elected claims; Claims 1-2 and 5 remain for examination, wherein claim 1 is an independent claim.

Previous Rejections/Objections
Previous objection of specification because the abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length has been withdrawn in view the amended abstract filed on 3/4/2021.
Previous rejection of Claim(s) 1-2 under 35 U.S.C. 102(a)(1) as being anticipated by Genereux et al (US 4,574,015, listed in the IDS filed on 3/2/2016, thereafter US'015) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 3/4/2021.
Previous rejection of Claim(s) 5 under 35 U.S.C. 103(a) as being unpatentable over US'015 alone or further in view of Bouse et al (US 6,908,518 B2) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 3/4/2021.
However, in view of the Applicant’s amendments in the instant claims and newly recorded reference(s), a new ground rejection is listed as following:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sato et al (US-PG-pub 2016/0108506 A1, thereafter PG’506).
Regarding claims 1 and 2, PG’506 teaches a method for producing a Ni-based heat-resistant superalloy with primary gamma phase over 30vol% (Fig.1-6 and abstract of PG’506). The composition comparison between composition ranges in the instant claim 1 and the example A in table 1 of PG’506 is listed in following table. All of the alloy composition disclosed by the example A in table 1 of PG’506 are within the claimed alloy composition ranges. PG’506 specify applying solution-heat treatment for solid-dissolving a gammas prime phase, forging, and after working heat treatment (Aging treatment) with phase re-precipitation (Example 1 and table 2 of PG’506), which reads on the claimed solution-aging step as recited in the instant claim 1. 

Element
From instant Claim 1 (in mass%)
PG’506 (mass%) 
Example A in table 1
Within range
(in mass%)

10-25
13.48
13.48
Co
30 or less
14.93
14.93
Total of Ti, Nb, and Ta
3-9
Ti: 4.88
Ti: 4.88
Al
1-6
2.50
2.50
Fe
10 or less
Trace amount
Trace amount
Mo
10 or less
2.99
2.99
W
8 or less
1.24
1.24
B
0.03 or less
0.030
0.030
C
0.1 or less
0.0155
0.0155
Zr
0.08 or less
0.034
0.034
Hf
2.0 or less
Trace amount
Trace amount
Re
5.0 or less
Trace amount
Trace amount
Ni
Balance + impurity
Balance + impurity
Balance + impurity

cl.2


gamma prime phase
30vol% or more
More than 30vol%
meet


Still regarding claim 1, PG’506 teaches about 1160oC gamma prime phase solvus temperature (par.[0067] of PG’506), which is within the claimed solvus of the gamma prime phase as recited in the instant claim. PG’506 specify hot-working temperature is 800-1125oC or more preferable from 950-1100oC (par.[0065] of PG’506), which overlap the claimed hot working temperature range. Overlapping the hot-working temperature range creates a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the proper hot-working temperature as disclosed in PG’506 in the claimed manufacture process since PG’506 teaches the same utility throughout whole disclosing range. The claimed Vickers hardness oC is considered as material properties fully depend on the alloy composition and manufacturing process. Since PG’506 teaches the same alloy with the same microstructure (phases) and manufacturing by the similar forging process as recited in the instant invention, the claimed properties would be highly expected in the Ni-based alloy of PG’506. MPEP 2112 01 and 2145 II. 
Regarding claim 5, PG’506 teaches a manufacturing process for a Ni based super-alloy (Title, abstract and claims of US’015) for turbine disk in gas turbine engines (par.[0003] of PG’506), which includes the gas turbine blade as claimed in the instant claim. 

Claims 1-2 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Genereux et al (US 4,574,015, listed in the IDS filed on 3/2/2016, thereafter US'015) in view of Sato et al (US-PG-pub 2016/0108506 A1, thereafter PG’506).
Regarding claims 1 and 2, US’015 teaches a manufacturing process for a Ni based superalloy formed by forging (Title, abstract, Col.1, lns.6-11, and claims of US’015) with different shape (Col.7, lns.1-8 of US’015). The composition comparison between composition ranges in the instant claim 1 and the example of RCM 82 disclosed in US’015 (Table 1 of US’015) is listed in following table. All of the phase composition ranges disclosed by the example of RCM 82 of US’015 are within the 

 Element
From instant Claim 1 (in mass%)
US’015 (mass%) 
RCM 82 in table 1
Within range
(in mass%)
Cr
10-25
12
12
Co
30 or less
18
18
Total of Ti, Nb, and Ta
3-9
Ti:4.35
Ti:4.35
Al
1-6
5
5
Fe
10 or less
Trace amount
Trace amount
Mo
10 or less
3.2
3.2
W
8 or less
Trace amount
Trace amount
B
0.03 or less
0.02
0.02
C
0.1 or less
0.025
0.025
Zr
0.08 or less
0.06
0.06
Hf
2.0 or less
Trace amount
Trace amount
Re
5.0 or less
Trace amount
Trace amount
Ni
Balance + impurity
Balance + impurity
Balance + impurity

Cl.2


gamma prime phase
30vol% or more
65vol%
65vol%

oF solvus of the gamma prime phase for RCM 82 alloy (about 1204oC—noted by the Examiner, Col.4, lns.23-50 of US’015), which is within the claimed solvus of the gamma prime phase as recited in the instant claim. US’015 does not specify the claimed working temperature range of lower by 100oC or more of the solid solution temperature of gamma prime phase as recited in the instant claim. PG’506 teaches a method for producing a Ni-based heat-resistant superalloy with primary gamma phase (Fig.1-6 and abstract of PG’506). All of the alloy composition disclosed by PG’506 (abstract, examples, and claims of PG’506) overlap the alloy composition disclosed in the instant claim. PG’506 specify hot-working temperature is 800-1125oC or more preferable from 950-1100oC (par.[0065] of PG’506), which is within the claimed hot working temperature range (comparing to the 2200oF solvus of the gamma prime phase for RCM 82 alloy). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to choose the proper hot-working temperature as demonstrated by PG’506 in the process of US’015 in order to eliminate strain due to recrystallization during the hot-working (par.[0065]-[0066] of PG’506). Since US’015 in view of PG’506 teaches the same alloy with the same microstructure (phases) as recited in the instant invention, the claimed Vickers hardness and 0.2%proof stress at 900oC would be highly 
Regarding claim 5, both US’015 and PG’506 teaches a manufacturing process for a Ni based super-alloy (Title, abstract and claims of US’015) for materials used in gas turbine engines (Col.1, lns.13-20 of US’015 and par.[0003] of PG’506), which includes the gas turbine blade as claimed in the instant claim. It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the Ni based super-alloy for a gas turbine blade as claimed from the disclosures of US’015 and PG’506 since both US’015 and PG’506 teach the same manufacturing process for the same Ni based super-alloy throughout whole disclosing range.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-2 and 5 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-5 of copending application No. 14/742,475 (updated as US 10,557,189 B2— corrected from 14/905,075)).  
Claims 1-5 of copending application No. 14/742,475 (updated as US 10,557,189 B2) are applied to claims 1-2 and 5 for the same reason as stated in the previous office action dated 12/4/2020.
Regarding the amended feature in the instant claim 1, claims 1-5 of copending application No. 14/742,475 (updated as US 10,557,189 B2) teaches all of the essential manufacturing steps including forging and heat treatment for the same Ni-based superalloy. Claim 2 of copending application No. 14/742,475 (updated as US 10,557,189 B2) indicates forging at temperature at 900oC or higher and the solvus temperature for gamma prime phase is higher than 1050oC (cl.1), which overlaps the hot-working conditions of the instant claim. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill 

Claims 1-2 and 5 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-5 of copending application No. 16/348774 (US-PG-pub 2020/0056275 A1).  
Claims 1-5 of copending application No. 16/348774 (US-PG-pub 2020/0056275 A1) are applied to claims 1-2 and 5 for the same reason as stated in the previous office action dated 12/4/2020.
Regarding the amended feature in the instant claim 1, Claims 1-5 of copending application No. 16/348774 (US-PG-pub 2020/0056275 A1) teaches all of the essential manufacturing steps including forging and heat treatment for the same Ni-based superalloy. Claim 3 of copending application No. 16/348774 (US-PG-pub 2020/0056275 A1) indicates forging at temperature at 900oC or higher and the solvus temperature for gamma prime phase is higher than 1050oC (cl.1), which overlaps the hot-working conditions of the instant claim. MPEP 2144 05 I. Therefore, it 
This is a provisional obviousness-type double patenting rejection since the conflict claims in the copending application have not in fact been patented.

Response to Arguments
Applicant’s arguments to the art rejection to claims 1-2 and 5 have been considered but they are moot in view of the new ground rejection as stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JIE YANG/Primary Examiner, Art Unit 1734